EXHIBIT 10.6
 
WARRANT TERMINATION AGREEMENT
 
This Warrant Termination Agreement (this “Agreement”) dated as of June 11, 2014
is entered into by and between James Dale (“Holder”) and Panache Beverage, Inc.,
a Delaware corporation (the “Company”). Reference is made to that certain
Restructuring Agreement dated as of the date hereof by and among the Company,
Holder, Consilium Corporate Recovery Master Fund, Ltd. (“Consilium”), and
certain other parties thereto (the “Restructuring Agreement”), pursuant to which
Holder and the Company have agreed that the Warrant (as defined below) shall be
surrendered to the Company and terminated and cancelled. Capitalized terms used
and not defined herein have the meanings ascribed to them in the Restructuring
Agreement.
 
The undersigned hereby acknowledges and agrees that:
 
1. Holder is the holder of a warrant, dated as of December 21, 2012, which
entitles the holder to purchase 600,000 shares of the common stock of the
Company (the “Warrant”).
 
2. As a condition to their willingness to enter into the Restructuring
Agreement, Consilium and the Company have requested that Holder, and in order to
induce Consilium and the Company to enter into the Restructuring Agreement,
Holder has agreed to, enter into this Agreement.
 
3. On the Effective Date and without any further action on the part of Holder,
the Warrant will be cancelled.
 
4. The parties will, from time to time, execute and deliver, or cause to be
executed and delivered, such additional documents or take, or cause to be taken,
such additional acts as may be necessary to give full effect to the terms and
intent of this Agreement.
 
5. The parties hereto may only modify or amend this Agreement by a written
agreement executed and delivered by duly authorized signatories of the
respective parties with the consent of Consilium which expressly states that it
is intended to modify or amend this Agreement.
 
6. This Agreement shall be governed by, and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of laws provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.
 
7. This Agreement, together with the Restructuring Agreement and the Warrant,
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.
 
8. This Agreement may be executed in multiple counterparts, all of which shall
together be considered one and the same agreement.
 
[Signature Page Follows]
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
 
By:
/s/ JAMES DALE      Name: James Dale  

 

  PANACHE BEVERAGE, INC.          
 
By:
/s/ MICHAEL ROMER     Name: Michael Romer     Title: Interim CEO  

 
[Warrant Termination Agreement (James Dale)]
 
 
2

--------------------------------------------------------------------------------